Case 3:18-cv-02615-AGT Document 159-52 Filed 02/08/21 Page 1 of 2




                       JX37
                  Case 3:18-cv-02615-AGT Document 159-52 Filed 02/08/21 Page 2 of 2
   Message
   From:         Gregg Lakritz [Gregg.Lakritz@harmonicinc.com]
   Sent:         3/7/2016 2:36:18 PM
   To:           stig.haavardtun@pwc.com
   Subject:      Sally's Feedback on PwC Team


   Stig,
   Sally told me this morning that your team lacked sensitivity and reasonableness to properly match audit requests to the
   risk of error involved. She was asked to re-create manually the entire year of transactions even though no issues were
   uncovered or expected. Often major issues were presumed when they did not in fact exist. She estimated that she
   would need approximately 4 additional full-time cost analysts to keep up with Umit and Mauro's year-end requests with
   as many as 60 requests for the inventory area that may have been unreasonable.

   Sally mentioned your team indicates her area has issues, even when they do not. Sally mentioned she feels like PwC
   sometimes makes her feel like a criminal in her interactions with them.

   With so many PwC requests that were unreasonable, Sally felt it was not possible to progress on any issue as they fell
   quickly into too many new PBC requests. She is not sure she wants to continue working in this type of environment that
   lacks partnership with PwC.

   As you know, I'm hearing the same type of response as from Sally that this audit was not managed well. As I've
   discussed with you previously, I have received dozens of complaints similar to Sally's from virtually every area of the
   company.

   Gregg




Confidential                                                                                                     PwC_B00010852

                                                            JX37-1
